DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because the first sentence is grammatically incorrect since it lacks a subject and verb structure.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities: in the section titled “Related Applications”, the Examiner indicates that the patent publication number WO 2019/023430, of the WIPO application should also be added to this section.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the Examiner suggests rewriting the limitation “the pores” on line 4 of the claim as “pores” since it is the first recitation of the limitation in the claim.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  there is an extra space between the limitation “amine-containing methacrylate” and the comma following this limitation.  Appropriate correction is required.
Claims 12, 13, 17 & 18 are objected to because of the following informalities:  each claim recites the limitation “the polymerization initiator” but independent Claim 1 recites “the initiator” on line 8 of that claim.  Either Claims 12, 13, 17 & 18 should be amended to recite “the initiator” instead, or “the initiator” in Claim 1 should be rewritten as “the polymerization initiator” for better consistency. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the Examiner suggest rewriting the limitation “the selective layer” as the “membrane selective layer” to better reflect the earlier recitations of this limitation in the claims. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the Examiner suggest rewriting the limitation “the selective layer” as the “membrane selective layer” to better reflect the earlier recitations of this limitation in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 19, 22 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a polysulfone membrane”.  It is not clear if this limitation is the same limitation as “a hollow fiber or a sheet membrane”, or if it is a different “membrane” altogether.  Examiner interprets them to be the same “membrane”.
Claim 19 recites the limitation “a porous support” on line 1.  It is not clear if this limitation is the same limitation as “a porous support” in Claim 1, or not.  Examiner interprets it to be the same.
Claim 19 recites the limitation “a membrane selective layer” on lines 1-2.  It is not clear if this limitation is the same limitation as “a membrane selective layer” in Claim 1, or not.  Examiner interprets it to be the same.
Claim 22 recites the limitation “the membrane has an effective pore size less than that of the porous support”.  It is not clear how the membrane has a pore size less than the porous support when the porous support is part of the membrane itself.  The Examiner finds it indefinite how an overall membrane can have a pore size less than the pore size of a subcomponent layer of the same overall membrane.  Examiner interprets “the membrane” in this claim to be equivalent to “the membrane selective layer”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 11-15 & 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (“Zhou 1”, US 2018/0154311), in view of Wrasidlo, (US 4,814,082).
Claims 1-6, 8, 11-15 & 19-22 are directed to a method for coating a porous support with a membrane selective layer, a method of making a product or device type invention group.
Regarding Claims 1-6, 8, 11-15 & 19-22, Zhou 1 discloses a method for coating a porous support with a membrane selective layer, (See Abstract), the method comprising: 
immersing a porous support, in a first solution such that the first solution is absorbed into the pores, (See paragraphs [0040], [0052], [0090] & [0118]), the first solution containing a monomer, (See paragraphs [0040], [0086] & [0087]),
removing the porous support from the first solution, (See paragraph [0119]),
covering the porous support with a second solution, the second solution containing a polymerization initiator, (See paragraph [0094]),
activating the initiator to effect polymerization of the monomer, thereby forming a membrane selective layer on the porous support, (See paragraph [0040], [0094] & [0119]), and 
washing the porous support having the membrane selective layer, (See paragraph [0040] & [0119]).
Zhou 1 does not explicitly disclose covering the porous support with the second solution immiscible with the first solution after removing the porous support from the first solution.
Wrasidlo discloses a method, (See column 1, lines 7-10, and column 2, lines 33-45, Wrasidlo), covering a porous support with a second solution immiscible with a first solution after removing the porous support from the first solution, (See column 2, lines 33-45, and See column 16, lines 33-50, column 17, lines 1-9, Wrasidlo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Zhou 1 by incorporating covering the porous support with the second solution immiscible with the first solution after removing the porous support from the first solution as in Wrasidlo such that “mixtures of monomers are disposed in a solution on a supporting medium, and are thereafter contacted with a diverse immiscible phase containing the balance of a reactive system which then results in in the formation of a highly branched or cross linked polymer”, (See column 3, lines 34-40, Wrasidlo).  By doing so, it provides “close control over the degree of branching, crosslinking, chain transfer and chain termination”, (See column 3, lines 40-43, Wrasidlo), and provides “the ability to closely control the pore sizes”, (See column 4, lines 66-68, Wrasidlo), to result in “an ultraporous thin film membrane”, (See column 3, lines 40-43, Wrasidlo), which “exhibit very little internal fouling, and very little susceptibility to plugging”, (See column 5, lines 9-11, Wrasidlo), which is also viewed as beneficial by Zhou 1, (See paragraph [0104], Zhou 1)
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein the porous support is a hollow fiber or a sheet membrane, (See paragraph [0052], Zhou 1).
Claim 3: The method of claim 2, wherein the porous support is a polysulfone membrane, (See paragraph [0054], Zhou 1).
Claim 4: The method of claim 1, wherein the first solution is an aqueous phase and the second solution is an organic phase, (See paragraphs [0117] & [0119], Zhou 1, See column 16, lines 33-50, Wrasidlo).
Claim 5: The method of claim 4, wherein the first solution further contains a porogen or a co-monomer, (See paragraph [0087], Zhou 1).
Claim 6: The method of claim 5, wherein the monomer is polyethylene glycol diacrylate (PEGDA), poly(ethylene oxide) diacrylate, or poly(ethylene oxide) dimethacrylate, (See paragraph [0088], Zhou 1).
Claim 8: The method of claim 5, wherein the co-monomer is amine-containing acrylate, zwitterionic acrylate, amine-containing methacrylate , zwitterionic methacrylate, or PEG monoacrylate, (See paragraph [0087], Zhou 1).
Claim 11: The method of claim 1, wherein the first solution is an organic phase and the second solution is an aqueous phase, (See paragraphs [0117] & [0119], Zhou 1; A different solvent may be selected in which the first solvent is organic instead).
Claim 12: The method of claim 1, wherein the polymerization initiator is a photo- initiator, a thermal initiator, or a two-part redox initiator, (See paragraphs [0040] & [0094], Zhou 1).
Claim 13: The method of claim 12, wherein the polymerization initiator is a photo- initiator, (See paragraphs [0040] & [0094], Zhou 1).
Claim 14: The method of claim 1, wherein the membrane selective layer contains polyacrylate, polymethacrylate, or polyacrylamide, (See paragraph [0092], Zhou 1).
Claim 15: The method of claim 1, wherein the first solution further contains a porogen or a co-monomer, (See paragraph [0087], Zhou 1).
Claims 19-22 are directed to a membrane, a product or device type invention group.
Regarding Claims 19-22, modified Zhou 1 discloses a membrane comprising a porous support coated with a membrane selective layer by the method of claim 1, (See rejection of Claim 1), wherein the selective layer is less than 200 nm in thickness, (See paragraph [0082], Zhou 1; Zhou 1 anticipates the claimed range from 10 to 200 nm).
Additional Disclosures Included:
Claim 20: The membrane of claim 19, wherein the selective layer is less than 100 nm in thickness, (See paragraph [0082], Zhou 1; Zhou 1 anticipates the claimed range from 10 to 200 nm).
Claim 21: The membrane of claim 19, wherein the porous support is a polysulfone membrane, (See paragraph [0094], Zhou 1).
Claim 22: The membrane of claim 19, wherein the membrane has an effective pore size less than that of the porous support, (See paragraph [0040], [0063] & [0066], Zhou 1; Examiner interprets the nanoporous layer to have a smaller pore size than the porous support).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (“Zhou 1”, US 2018/0154311), in view of Wrasidlo, (US 4,814,082), in further view of Linder et al., (“Linder”, US 2009/0001009).
Claim 7 is directed to a method for coating a porous support with a membrane selective layer, a method of making a product or device type invention group.
Regarding Claim 7, modified Zhou 1 discloses the method of claim 5, but does not disclose wherein the porogen is PEG200 or PEG600.
Linder discloses a method, (See paragraph [0001], Linder), wherein a porogen is PEG200 or PEG600, (See paragraph [0095], Linder; PEG with a molecular weight of at least 600 is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Zhou 1 by incorporating wherein the porogen is PEG200 or PEG600 as in Linder in order to use “surfactants…as compatibilizers of the components of the final membranes…which aid in pore formation, which help to adjust the properties of the solution…on a support where it is not removed”, (See paragraph [0033], Linder).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (“Zhou 1”, US 2018/0154311), in view of Wrasidlo, (US 4,814,082), in further view of Zhou et al., (“Zhou 2”, US 2011/0091698).
Claim 9 is directed to a method for coating a porous support with a membrane selective layer, a method of making a product or device type invention group.
Regarding Claim 9, modified Zhou 1 discloses the method of claim 8, but does not explicitly disclose wherein the co-monomer is polyethylene glycol methyl ether acrylate (PEGMEA), sulfobetaine methacrylate (SBMA), or (3-acrylamidopropyl) trimethylammonium chloride (APTMAC).
Zhou 2 discloses a membrane wherein the co-monomer is polyethylene glycol methyl ether acrylate (PEGMEA), sulfobetaine methacrylate (SBMA), or (3-acrylamidopropyl) trimethylammonium chloride (APTMAC), (See paragraph [0039], Zhou 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of modified Zhou 1 by incorporating wherein the co-monomer is polyethylene glycol methyl ether acrylate (PEGMEA), sulfobetaine methacrylate (SBMA), or (3-acrylamidopropyl) trimethylammonium chloride (APTMAC) as in Zhou 2 in order to include “an additional functional group” that “can impart a desired surface property to the asymmetric membrane such as an affinity for a particular type of compound”, for example the “species can contain an ionic group such that the asymmetric membrane…can often have an affinity for compounds having an opposite charge”, (See paragraph [0030], Zhou 2).
Claims 10 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (“Zhou 1”, US 2018/0154311), in view of Wrasidlo, (US 4,814,082), in further view of Allen et al., (“Allen”, US 2011/0120941).
Claim 10 is directed to a method for coating a porous support with a membrane selective layer, a method of making a product or device type invention group.
Regarding Claim 10, modified Zhou 1 discloses the method of claim 5, but does not disclose wherein the aqueous phase contains 5-20 v/v% PEGDA.
Allen discloses a method, (See Abstract, Allen), wherein the aqueous phase contains 5-20 v/v% PEGDA, (See paragraph [0047], Allen; The ratio range of water in the example is selected at 80 wt% total and the ratio of PEGDA to one other component cited in the example is selected as 1:1 or 50% of the remainder of the solution, resulting in a weight ratio of 10 wt% PEGDA to 80 wt% water; Water has a density of 1 g/mL, while PEGDA has a density of 1.12 g/mL according to “Chemical Book”, https://www.chemicalbook.com/ChemicalProductProperty_EN_CB6172662.htm.  10/1.12 divided by 80/1 results in a v/v% of PEGDA to water of approximately 8.9 v/v %, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Zhou 1 by incorporating wherein the aqueous phase contains 5-20 v/v% PEGDA as in Allen “to control the cross-linking density of the UV-cured…thin films”, (See paragraph [0047], Allen), resulting in an “anti-fouling resistance of the composite membrane” that “is significantly enhanced”, (See paragraph [0045], Allen), which is also viewed as beneficial by Zhou 1, (See paragraph [0104], Zhou 1).
Claim 23 is directed to a membrane, a product or device type invention group.
Regarding Claim 23, modified Zhou 1 discloses the membrane of claim 19, but does not explicitly disclose wherein the membrane has a molecular weight cut off of 1000-100,000 daltons.
Allen discloses a membrane wherein the membrane has a molecular weight cut off of 1000-100,000 daltons, (See paragraph [0052], Allen; Allen anticipates the claimed range from 1000 to 6000 daltons (6 kDa converts to 6000 Da)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of modified Zhou 1 by incorporating wherein the membrane has a molecular weight cut off of 1000-100,000 daltons as in Allen because these “MWCO values…are proper enough to reject organic or bio-foulants, implying that the films can significantly reduce membrane internal fouling”, (See paragraph [0052], Allen), which is also viewed as beneficial by Zhou 1, (See paragraph [0104], Zhou 1).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (“Zhou 1”, US 2018/0154311), in view of Wrasidlo, (US 4,814,082), in further view of Linder et al., (“Linder”, US 2009/0001009), and in further view of Zhou et al., (“Zhou 2”, US 2011/0091698).
Claim 16 is directed to a method for coating a porous support with a membrane selective layer, a method of making a product or device type invention group.
Regarding Claim 16, modified Zhou 1 discloses the method of claim 15, wherein the monomer is PEGDA, poly(ethylene oxide) diacrylate, or poly(ethylene oxide) dimethacrylate, (See paragraph [0088], Zhou 1), but does not disclose wherein the porogen is PEG200 or PEG600; and the co-monomer is PEGMEA, SBMA, or APTMAC.
Linder discloses a method, (See paragraph [0001], Linder), wherein a porogen is PEG200 or PEG600, (See paragraph [0095], Linder; PEG with a molecular weight of at least 600 is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Zhou 1 by incorporating wherein the porogen is PEG200 or PEG600 as in Linder in order to use “surfactants…as compatibilizers of the components of the final membranes…which aid in pore formation, which help to adjust the properties of the solution…on a support where it is not removed”, (See paragraph [0033], Linder).
Modified Zhou 1 does not disclose wherein the co-monomer is PEGMEA, SBMA, or APTMAC.
Zhou 2 discloses a method wherein the co-monomer is PEGMEA, SBMA, or APTMAC, (See paragraph [0039], Zhou 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Zhou 1 by incorporating wherein the co-monomer is PEGMEA, SBMA, or APTMAC as in Zhou 2 in order to include “an additional functional group” that “can impart a desired surface property to the asymmetric membrane such as an affinity for a particular type of compound”, for example the “species can contain an ionic group such that the asymmetric membrane…can often have an affinity for compounds having an opposite charge”, (See paragraph [0030], Zhou 2).
Claims 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (“Zhou 1”, US 2018/0154311), in view of Wrasidlo, (US 4,814,082), in further view of Singleton et al., (“Singleton”, US 5,425,865).
Claims 17 & 18 are directed to a method for coating a porous support with a membrane selective layer, a method of making a product or device type invention group.
Regarding Claims 17 & 18, modified Zhou 1 discloses the method of claim 1, wherein the polymerization initiator is activated under UV, (See paragraphs [0040] & [0094], Zhou 1), but does not explicitly disclose a UV exposure time of 4-20 minutes.
Singleton discloses a method of making a membrane with a UV exposure time of 4-20 minutes, (See column 7, lines 51-56, Singleton; Singleton anticipates the claimed range at values of 5 and 10 minutes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Zhou 1 by incorporating a UV exposure time of 4-20 minutes as in Singleton because using “ultraviolet radiation to initiate crosslinking has been found in many cases to result in a faster reaction” and it “has the advantage that it allows the crosslinking reaction to be controlled accurately to give a desired degree of crosslinking”, (See column 6, lines 5-12, Singleton).
Additional Disclosures Included:
Claim 18: The method of claim 17, wherein the polymerization initiator is activated for a UV exposure time of 5-10 minutes, (See column 7, lines 51-56, Singleton; Singleton anticipates the claimed range at values of 5 and 10 minutes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779